Exhibit 10.2

LONG-TERM INCENTIVE AWARDS

FISCAL YEARS 2012-2014

FREQUENTLY ASKED QUESTIONS

Highlights

This document highlights in Question-and-Answer format the key features of the
awards granted with respect to Sara Lee Corporation’s (“SLC” or the “Company”)
2012 fiscal year (“FY12”) and covering the Company’s fiscal years 2012 – 2014.
The following pages provide detailed information relating to grants of FY12
awards (the “FY12 Award Program”), which will be made from Company shares
authorized under either the 1998 or 2002 Long-Term Incentive Stock Plans (each a
“Plan” and together, the “Plans”).

The Company anticipates that the spin-off (the “Anticipated Spin-Off”) of its
international beverage business (“CoffeeCo”) will be completed in FY12, as a
result of which the Company will be split into two publicly traded companies:
the first will consist of the Company’s North American business (“SLE 2.0”), and
the second will consist of the CoffeeCo business.

What is the purpose of the FY12 Award Program?

The Company has created the Program for fiscal years 2012-2014 in order to:

 

  •  

Motivate and reward selected employees of the Company for achieving long-term
financial results that are aligned with the Company’s stockholders’ interests.

 

  •  

Reward selected employees of the Company – through grants of equity-based
long-term incentives in the form of one or more of stock options, restricted
stock units or performance-based units – for their continued commitment to the
Company, including SLE 2.0 and CoffeeCo following the Anticipated Spin-Off, and
efforts in connection with the Anticipated Spin-Off.

What forms of awards are granted under the FY12 Award Program?

The Company may grant to employees who are selected to participate in the FY12
Award Program awards of one or more of stock options, restricted stock units or
performance-stock units.

How will I know the terms of the awards granted to me under the FY12 Award
Program?

Awards granted pursuant to the FY12 Award Program will be made from shares
authorized under, and pursuant to the terms of, the Plans. Additional terms and
conditions of your award(s), including the potential number of Company shares
underlying the award, will be contained in a separate Grant Notice and Agreement
with respect to each type of award granted to you. The Grant Notice and
Agreement will be distributed electronically through your E*Trade account. You
should retain a copy of your Grant Notice and Agreement along with other
important legal documents.

The Compensation and Employee Benefits Committee of the SLC Board of Directors
(the “Committee”) is responsible for administering the FY12 Award Program and
has full power and authority to interpret the Plans and the awards granted under
the Plans. All decisions of the Committee are final and binding on all persons.

How do I confirm my acceptance of awards granted to me under the FY12 Award
Program?



--------------------------------------------------------------------------------

You must log into your E*Trade account and accept your grant(s) on-line.
Instructions will be provided at the appropriate time. Sara Lee may from time to
time modify the grant acceptance process and will notify you of any changes.

In addition, in order to receive your grant(s), you must electronically accept a
Non-Competition/Non-Solicitation/Confidentiality Agreement even if you have
previously accepted/signed the agreement. Signing the agreement is a condition
of your receipt of your award(s) under the FY12 Award Program. You are advised
to read the Non-Competition/Non-Solicitation/Confidentiality Agreement in its
entirety before accepting it.

Are my awards subject to forfeiture under any circumstances?

Certain of the awards, or portions thereof, under the FY12 Award Program may be
forfeited if your employment is terminated for certain reasons prior to the date
the awards vest. In addition, as set forth in greater detail in your Grant
Notice and Agreement(s) applicable to your award(s) under the FY12 Award
Program, awards may be subject to forfeiture, adjustment and/or repayment if you
engage in certain misconduct or the Company restates its financial statements
within two years after the date in which the award vested and it is determined
that your award should have been less than originally determined.

Key Features of Specific Awards

The subsections below highlight certain key features of awards that may be
granted to participants under the FY12 Award Program. The descriptions below are
intended only as a summary, are not intended to be complete and are qualified in
their entirety by the terms of your individual Grant Notice and Agreement and
the applicable Plan. You should review the terms of your Grant Notice and
Agreement and the applicable Plan for the specific terms applicable to your
award(s) under the FY12 Award Program.

Stock Options

What are the key features of stock options granted under the FY12 Award Program?

A stock option entitles the participant to purchase shares of SLC stock at a
fixed price (i.e., the exercise price) for a period of time following the
vesting of the stock options. The value of the stock option increases when the
market value of SLC stock exceeds the exercise price of the stock option. When
you exercise an option and pay the exercise price, you purchase and then own the
SLC common shares you receive from the transaction.

Stock options granted under the FY12 Award Program will vest on August 31, 2014,
subject to your continued employment with the Company or any of its
subsidiaries, including SLE 2.0 following the Anticipated Spin-Off
(collectively, the “Sara Lee Companies”), through such vesting date.

You do not have voting rights on stock options until you exercise the stock
options to purchase actual shares. You do not receive dividends or dividend
equivalents on stock options.

When may I exercise my stock options?

You may exercise your vested stock options – that is, purchase any or all of the
vested shares in your grant at the exercise price – at any time between the
vesting date and the expiration date of the stock option (subject to earlier
expiration upon death, disability or other termination of employment, as
described in the applicable Plan and your Grant Notice and Agreement). The
minimum number of vested stock options that you may exercise at any time is 100
shares. For information on how to exercise your stock options, refer to your
E*TRADE Stock Plans account or contact E*TRADE directly at 1-866-987-2339 or
1-678-319-7967.

 

2



--------------------------------------------------------------------------------

How will the Anticipated Spin-Off affect stock option grants under the FY12
Award Program?

If you are granted stock options under the FY12 Award Program, at the time of
the closing of the Anticipated Spin-Off, your stock options will become
exercisable for shares of SLE 2.0 and will be adjusted to preserve the intrinsic
value of the stock options prior to the occurrence of the Anticipated Spin-Off.

Restricted Stock Units

What are the key features of restricted stock units granted under the FY12 Award
Program?

Restricted stock units (“RSUs”) are earned and converted into shares of Company
common stock when they become vested. Subject to certain provisions for
accelerated vesting as may be set forth in your Grant Notice and Agreement, the
RSUs granted under the FY12 Award Program generally will vest on August 31,
2014, subject to your continued active service with the Sara Lee Companies
through the vesting date. You do not have voting rights on RSUs until the RSUs
are converted to actual shares.

Dividend equivalents will accrue on the RSUs (in cash, without interest) at the
time dividends are otherwise paid to holders of Company common stock. These
dividend equivalents are paid to you in cash after the RSUs have vested. At the
Company’s discretion, the dividend equivalents may be applied toward your tax
withholding obligations.

How will the Anticipated Spin-Off affect RSU grants under the FY12 Award
Program?

If you are granted RSUs under the FY12 Award Program, at the time of the closing
of the Anticipated Spin-Off, your RSUs will be treated in accordance with the
terms of your Grant Notice and Agreement.

Performance-Based Units

What are the key features of performance-based units granted under the FY12
Award Program?

Performance-based units (“PSUs”) are restricted stock units, with vesting and
payout generally contingent upon both the Company’s performance against
established financial performance goals and your continued service through a
specified date.

If you are granted a PSU award under the FY12 Award Program, the award will
initially be granted as a target number of PSUs, which are first subject to a
performance period that begins on July 1, 2011 and ends on June 30, 2012. The
number of PSUs that will be deemed earned at the end of such performance period
will be based on the Company’s FY12 consolidated operating income (as described
in greater detail in your applicable Grant Notice and Agreement). If the
Company’s consolidated operating income is achieved at the threshold level, then
the number of PSUs earned will be 25% of the target number of PSUs. Similarly,
if the Company’s consolidated operating income is achieved at the maximum level,
then the number of PSUs earned will be equal to 150% of the target number of
PSUs granted. However, for any portion of the performance period that does not
occur prior to the Anticipated Spin-Off, Company consolidated operating income
will be calculated at target (or 100%) performance. You should read your Grant
Notice and Agreement carefully to determine the specific terms applicable to
your PSU grant, if applicable.

 

3



--------------------------------------------------------------------------------

The Performance Goal and payout levels are as follows:

 

      Threshold     Target     Maximum  

FY12 Consolidated Operating Income

     (1 )      (1 )      (1 ) 

Payout of PSUs Granted

     25 %      100 %      150 % 

 

(1) The specific performance goals for the Consolidated Operating Income Targets
were approved by the Committee and are contained in the minutes of the meeting
at which the Program was approved.

 

  •  

Payouts between payout levels will be determined by linear interpolation

 

  •  

Results below Threshold will result in a zero payout

The number of PSUs that are earned during the performance period will be subject
to a vesting period ending on August 31, 2014, subject to your continued
employment with the Sara Lee Companies (or CoffeeCo following the Anticipated
Spin-Off for certain participants) through such date and will be settled on such
date; provided that certain PSU awards may be subject to earlier vesting in
connection with certain termination of employment or in connection with the
Anticipated Spin-Off. Vested PSUs generally will be converted into shares of the
Company (or CoffeeCo or SLE 2.0 following the Anticipated Spin-Off), subject to
certain adjustments in connection with the Anticipated Spin-Off. As indicated
above, you should review your Grant Notice and Agreement carefully for the
specific terms applicable to your PSU award.

If you are granted a PSU award under the FY12 Award Program, during the
performance period and the subsequent vesting period, dividend equivalents will
accrue (in cash, without interest) on your behalf at the time dividends are
otherwise paid to holders of Company common stock. These dividend equivalents
are paid to you in cash if and after the PSUs vest. Amounts credited to the
accrued dividend equivalent account at the end of the performance period are
distributed in the same proportion as the PSUs that are earned. For example, if
150% of the PSUs are earned, then 150% of the balance in the accrued dividend
equivalent account will be paid at the same time that shares of the Company (or
CoffeeCo or SLE 2.0 following the Anticipated Spin-Off) are released. Dividend
equivalents that were accrued but not earned based upon the actual performance
results determined at the end of the performance period will be forfeited. At
the Company’s discretion, the dividend equivalents may be applied toward your
tax withholding obligations.

Participants do not have voting rights on PSUs during the performance period.

How will the Anticipated Spin-Off affect PSU grants under the FY12 Award
Program?

If you are granted PSUs under the FY12 Award Program, at the time of the closing
of the Anticipated Spin-Off, your PSUs will be treated in accordance with the
terms of your Grant Notice and Agreement.

 

4